     Case 5:20-cv-00907-FMO-KK Document 21 Filed 10/05/20 Page 1 of 1 Page ID #:69



1
2
3
4
5
6                                                                     JS-6
7
8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
9
10    RYAN COYLE, on behalf of               )   Case No.: 5:20-cv-00907-FMO-KK
      himself and others similarly situated, )
11
                                             )   ORDER GRANTING VOLUNTARY
12                        Plaintiff,         )   DISMISSAL OF ACTION WITH
                                                 PREJUDICE AS TO THE NAMED
                                             )   PLAINTIFF AND
13
      v.                                     )   WITHOUT PREJUDICE AS TO
14                                           )   THE PUTATIVE CLASS
      CONTEXTLOGIC, INC., a                  )
15
      Delaware Corporation,                  )
16                                           )   HON. FERNANDO M. OLGUIN
                          Defendant.
                                             )
17
                                             )
18
19            Based upon the Notice of Voluntary Dismissal, and good cause, this Court
20    hereby orders the action to be, and is, dismissed with prejudice as to the named
21    Plaintiff and without prejudice as to the Putative Class.
22
23    IT IS ORDERED.
24
25    Dated: October 5, 2020                                   /s/
                                                      HON. FERNANDO M. OLGUIN
26
                                                      UNITED STATES DISTRICT JUDGE
27
28

                                           PROPOSED ORDER
